DETAILED ACTION

Notice of Pre-AIA  AIA  Status
The present application, filed on after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 10, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art is silent with respect to the endoscope apparatus of claim 7, specifically the prior art fails teach the specifics of the turn fixing mechanism portion connected to a display.
The closest prior art of record, Yago (JP 2012/045045), teaches a turn fixing mechanism portion for adjusting the bending stiffness of an endoscope shaft, but fails to teach the turn fixing portion connected to a display.  Therefore, Yago fails to teach “a turning portion configured to be turnable, and being connected to a turning nit display, the turning portion including a first hole” and “a holding member configured to fix a turned position of the display by pressing the turning portion toward a side of the fixed portion to cause the turning portion to abut the projecting portion, and by compressing the elastic member by the turning portion by a predetermined amount to generate a predetermined frictional force”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170188795     
US20090247828     
US20070188604     
US5287845     
JP2015134072     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 27, 2022